SHORT, J.,
concurring in part and dissenting in part.
I concur in part and dissent in part. I concur with the majority that as a matter of law, Enterprise Bank cannot be liable for a money judgment because Respondents had no contractual relationship with Enterprise Bank or any other right to recover damages. I also agree the exclusive remedy available to Respondents against Enterprise Bank is foreclosure of their mechanic’s liens. Therefore, the master erred by awarding money judgments instead of ordering foreclosure.
I find the master correctly determined Respondents’ mechanic’s liens were filed in accordance with South Carolina *392law, and the master correctly determined the amounts due to Respondents at that time under the mechanic’s liens. The master also found Respondents established both its right to the lien and foreclosure thereof. I dissent because I disagree with the majority’s finding that the entire foreclosure action must still proceed on remand. I would remand the case for the master to determine the amounts now due to Respondents and to take appropriate action to proceed with foreclosure on the property, primarily to determine the validity of Defendant Penza’s mortgage on Tract B.